200 F.2d 699
UNITED STATES ex rel. Ralph BRINK, Appellant,v.COMMONWEALTH OF PENNSYLVANIA and Dr. John W. Claudy, Warden, et al.
No. 10846.
United States Court of Appeals Third Circuit.
Submitted January 5, 1953.
Decided January 13, 1953.

Appeal from the United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Judge.
R. Brink, pro se.
Robert E. Woodside, Atty. Gen. of Pa. and Frank P. Lawley, Jr., Asst. Deputy Atty. Gen. of Pa., for appellee.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
The order of the district court, 102 F. Supp. 802, will be affirmed.